Case: 12-7157    Document: 15    Page: 1   Filed: 09/27/2012




          NOTE: This order is nonprecedential.


   mtntteb ~tate~ <!Court of ~peaI~
        for tbe jfeberaI QCtrcutt

                WILLIE STEPHENS, JR.,
                   Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7157


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-1173, Judge Lawrence B.
Hagel.


                      ON MOTION


                       ORDER

    The Secretary moves for a 7-day extension of time,
until September 17, 2012, to file his response brief elec-
tronically with his brief attached. The court notes that
the Secretary's paper brief received on September 10,
2012 was rejected on September 13, 2012, and the Secre-
Case: 12-7157      Document: 15     Page: 2   Filed: 09/27/2012




WILLIE STEPHENS V. SHINSEKI                                   2

tary was given a due date of September 27, 2012 to file a
corrected brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motion is granted to the extent that the Secre-
tary's corrected informal response brief is due no later
than September 27, 2012.

                                     FOR THE COURT


      SEP 21 2012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Willie Stephens, Jr.
    Lauren S. Moore, Esq.
s21                                       ~m=JOR
                                               SEP 27 ZOlZ
                                                 JANHORBALY
                                                    ClERK